Exhibit 10.13

FIRST AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT



FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT,

dated as of January 3, 2005, between Chesapeake Corporation, a Virginia
corporation (the "Company"), and Joel K. Mostrom (the "Executive").



WHEREAS,

the Company and the Executive entered into an Executive Employment Agreement
(the "Agreement") dated September 13, 1999, amended on July 11, 2001, and
amended and restated on April 22, 3003; and



WHEREAS

, pursuant to the Agreement, the Agreement may be amended by mutual consent of
the Company and the Executive; and



WHEREAS

, the Company and the Executive desire to amend the Agreement;



NOW THEREFORE

, the Agreement is hereby amended in the following respects:



Section 2 of the Agreement is amended to read as follows:

2. Employment Duties. The Company agrees to employ the Executive throughout the
Term as Senior Vice President & Chief Financial Officer, with a job description,
responsibilities and duties commensurate with such position, or a position of
substantially similar or greater responsibilities and duties.

Section 3 (a) is amended to read as follows:

(a) Pay the Executive as compensation for his services hereunder a cash amount
on an annual base salary as last approved by the Executive Compensation
Committee, which base salary shall be reviewed on an annual basis for possible
increase in light of business conditions, competitive considerations, increases
given to other employees of the Company and the Executive's performance,
provided that such salary shall not be reduced below the salary in effect
immediately prior to such review.

Section 3 (c) is amended to read as follows:

(c) Permit the Executive to participate in the Company's Annual Incentive
Program (or such comparable successor program that may be in effect from time to
time), with a target incentive amount of not less than 50% of base salary.

 

Except as provided above, the terms of the Agreement, dated April 22, 2003,
shall remain in effect.

IN WITNESS WHEREOF

, the Company has caused this First Amendment to Executive Employment Agreement
to be duly executed on its behalf and the Executive has duly executed this First
Amendment to Executive Employment Agreement, all as of the date first above
written.



EXECUTIVE

CHESAPEAKE CORPORATION

_/s/ Joel K. Mostrom____________________

_/s/ J.P. Causey Jr.______________________

Joel K. Mostrom

J.P. Causey Jr.

 

Executive Vice President & General Counsel